Citation Nr: 1102107	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for rheumatoid arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970 and from December 1970 to October 1973.  Service 
in the Republic of Vietnam and receipt of the Combat Action 
Ribbon are indicated by the Veteran's service records. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

During the current appeal, and specifically in February 2008, the 
Veteran testified at a personal hearing conducted before a 
Decision Review Officer (DRO) at the RO.  A transcript of this 
hearing has been associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  In an unappealed January 26, 1983 rating decision, the RO in 
Phoenix, Arizona continued previous denials of service connection 
for a rheumatoid arthritis.  

2.  The evidence associated with the claims folder subsequent to 
the Phoenix RO's January 26, 1983 rating action, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the Veteran's claim of 
entitlement to service connection for rheumatoid arthritis. 


CONCLUSIONS OF LAW

1.  The January 26, 1983 rating decision which continued prior 
denials of service connection for rheumatoid arthritis is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the January 26, 1983 rating decision 
is not new and material, and the claim for service connection for 
rheumatoid arthritis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issue adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that, in the context of a claim to reopen, as is the case 
here, VA must look at the bases for the denial in the prior 
decision(s) and respond with a VCAA notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.

The Board finds that VA's VCAA notice duties have been met to the 
extent necessary.  In December 2004, prior to the initial 
decision on the claim, the RO furnished a letter to the Veteran 
addressing all pertinent notice elements delineated in 38 C.F.R. 
§ 3.159, and further advised the Veteran that his claim of 
service connection for rheumatoid arthritis had been previously 
denied and that in order to reopen the claim the Veteran had to 
submit new and material evidence.  While the Board acknowledges 
that the December 2004 letter did not inform the Veteran of the 
reasons why his claim was previously denied, this fact has not 
resulted in any prejudice to the Veteran.  Specifically, the 
record indicates that the Veteran had actual knowledge of why his 
claim was denied and the evidence he need to submit.  For 
example, during the March 2010 hearing, the Veteran testified 
that he was diagnosed with rheumatoid arthritis during service 
and has had symptoms continuing ever since.  See the hearing 
transcript pages 3-4.  Moreover, in an April 2008 letter, the RO 
informed the Veteran that his claim was previously denied because 
there was no evidence showing that his rheumatoid arthritis was 
incurred in or aggravated by active duty service.  While the 
Veteran's claim was not readjudicated following this notice 
letter, the Board notes that the Veteran did not submit, and VA 
did not receive, any additional evidence.  To the extent that the 
April 2008 notice letter was untimely, the record indicates that 
the Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  

Moreover, a March 2006 letter informed the Veteran as to the law 
pertaining to the assignment of a disability rating and effective 
date as the Court required in Dingess.  In short, the record 
indicates that the Veteran received appropriate notice pursuant 
to the VCAA.  [The timing defect of this correspondence was cured 
by the RO's subsequent readjudication of the Veteran's appeal and 
issuance of a statement of the case in April 2007 and a 
supplemental statement of the case in April 2008.]  

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  All 
relevant medical records adequately referenced by the Veteran 
have been obtained and associated with his claims folder  

Additionally, the law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

However, the VCAA left intact the requirement that an appellant 
must first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that claim.  
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

Here, the record indicates that the Veteran was provided with a 
VA examination in March 2008.  In the December 2010 Informal 
Hearing Presentation, the Veteran's representative argued that 
this examination was incomplete because the examiner indicated 
that additional testing should be conducted.  Notwithstanding the 
representative's comments, the record indicates that additional 
testing was conducted and that the results were associated with 
the Veteran's claims folder.  See a March 26, 2008 laboratory 
report.  In any event, as discussed in detail below, the Board 
finds that the adequacy of that medical examination is moot 
because the Veteran's claim is not being reopened based on the 
receipt of new and material evidence and because the 
readjudication of the merits of the Veteran's claim remains 
barred by statute.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
464 (2007); C.F. Barr v. v. Nicholson, 21 Vet. App. 303 (2007).

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010). The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He exercised the option of a 
personal hearing and was afforded one in February 2008 as 
detailed in the Introduction.  Accordingly, the Board will 
proceed to a decision.

II. Analysis 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen in the present 
appeal was initiated in October 2004, the claim will be 
adjudicated by applying the revised section 3.156, which provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the Veteran was originally denied service connection for 
rheumatoid arthritis in a May 1976 rating decision.  He was 
notified of this decision and his appeal rights but did not 
initiate an appeal of that denial.  

Thereafter, in December 1982, the Veteran attempted to reopen his 
previously denied claim.  That issue was denied in a January 10, 
1983 rating action.  Following the receipt of additional medical 
evidence, the denial was confirmed and continued in a January 26, 
1983 rating action.  Although provided notice of these decisions 
and his appeal rights on January 25, 1983 and February 9, 1983, 
respectively, the Veteran did not initiate an appeal of those 
continued denials.  

When the Veteran's claim of entitlement to service connection for 
a rheumatoid arthritis was denied on January 26, 1983, the record 
contained the Veteran's service treatment records, VA treatment 
records, an April 1976 VA examination report, and a March 1976 
statement from the Veteran.  These documents indicate that the 
Veteran was treated during service for complaints of pain in the 
joint spaces of his hands.  He was diagnosed with residuals of 
rheumatoid arthritis during the April 1976 VA examination.  In 
the March 1976 statement, he indicated that his hands have 
continued to bother him since his separation from service.  

Based on this evidence, the January 26, 1983 rating action 
continued the prior denials of service connection for rheumatoid 
arthritis.  The basis of the continued denial was the lack of 
competent evidence of a nexus between rheumatoid arthritis and 
the Veteran's active duty (in other words, a deficiency in 
Hickson element #3).  

The January 26, 1983 rating action is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As 
explained above, the Veteran's claim of entitlement to service 
connection may only be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., since 
January 26, 1983 rating action] raises a reasonable possibility 
of substantiating the Veteran's claim. 

The evidence associated with the Veteran's claims folder since 
the January 26, 1983 rating action includes VA treatment records, 
statements from the Veteran (including the February 2008 hearing 
transcript), the March 2008 VA examination report, and records 
from the Social Security Administration (SSA).

The VA treatment records contain multiple diagnoses of rheumatoid 
arthritis.  These reports cannot be considered "new" in that 
they do not add any additional information to the diagnosis of 
arthritis that was already of record on January 26, 1983.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease does not 
constitute new and material evidence].  Put another way, the 
recently received medical records refer only to the first Hickson 
element, evidence of a current disability, which had been 
established in January 1983.  The records do not add anything to 
the missing third element, a medical nexus.

During the February 2008 hearing and in multiple statements, the 
Veteran has indicated that he was diagnosed with rheumatoid 
arthritis during service and that he has continued to have joint 
pain ever since.  In this regard, the Board acknowledges that, in 
Shade v. Shinseki, No. 08-3548 (November 2, 2010), the Court 
reaffirmed the notion that a Veteran's testimony should not be 
rejected as not being material solely because he or she is a lay 
person, or because contemporaneous medical evidence is no longer 
available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (2007).  In essence, the Court held that, in 
determining whether evidence raises a reasonable possibility of 
substantiating a claim for purposes of reopening a claim, a 
Veteran's testimony regarding having experienced ongoing symptoms 
since service can be considered relevant as to the issue of 
nexus.  See Shade v. Shinseki, No. 08-3548 (November 2, 2010).  

In any event, and of importance to the Board in this matter is 
the fact that the Veteran's assertions of ongoing joint pain 
since service were contained in his previous claim for VA 
benefits and were considered and rejected by the RO at that time 
(of the January 26, 1983 rating action).  The Veteran's repeated 
contentions are therefore not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).

Also in this regard, the Board acknowledges that, after 
conducting a physical examination and reviewing the Veteran's 
claims folder at the March 2008 VA examination, the VA examiner 
stated that the Veteran's pain was due to degenerative joint 
disease which is "less likely than not related to the condition 
of synovitis in his hands and wrists while [on] active duty in 
the armed forces." 

With respect to the Veteran's statement that his arthritis is a 
result of his military service, it is now well established that 
lay persons without medical training, such as the Veteran, are 
not qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  Here, the evidence does not 
suggest, and the Veteran does not indicate, that he has the 
necessary medical training or experience to comment on complex 
medical questions such as the etiology of arthritis.  In Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), the Court held that lay 
persons are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

The records from the Social Security Administration reveal that 
he was granted disability benefits based on his coronary artery 
disease, hypertension, diabetes mellitus and obesity.  Medical 
records obtained with the Veteran's SSA records provide a 
diagnosis of synovitis and osteoarthritis.  There is no 
indication that these disabilities are related to the Veteran's 
military service.  Accordingly, while these records are "new" 
insofar as they were not of record at the time of the RO's prior 
denial, the records do not suggest that the Veteran has arthritis 
as a result of his military service and therefore cannot be 
considered "material."  

The Veteran has been accorded ample opportunity to submit new and 
material evidence but has failed to do so.  38 U.S.C.A. § 5107(a) 
[it is a claimant's responsibility to submit evidence in support 
of his claim].  Based on this evidentiary posture as stipulated 
herein, the third Hickson element (competent nexus) remains 
lacking.  The Board must conclude that new and material evidence 
has not been received and that the Veteran's claim for service 
connection for rheumatoid arthritis may not, therefore, be 
reopened.  The benefit sought on remains denied.  


ORDER

New and material evidence not having been received, the Veteran's 
claim for service connection for a rheumatoid arthritis is not 
reopened.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


